Citation Nr: 0719240	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  03-00 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for left leg disability 
secondary to service-connected back disability.

3.  Entitlement to service connection for right leg 
disability secondary to service-connected back disability.

4.  Entitlement to an initial rating in excess of 40 percent 
for recurrent lumbar strain.

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1966.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
These matters were previously before the Board in September 
2005.

In July 2001, the RO granted service connection for recurrent 
lumbar strain, and assigned an initial 40 percent evaluation, 
effective November 30, 2000.  The July 2001 rating decision 
also denied service connection for lumbar disc disease.  By 
rating action dated in March 2005, the RO denied a total 
rating based on individual unemployability due to service-
connected disability.  By rating action dated in August 2005, 
the RO denied service connection for left and right leg 
disabilities.


FINDINGS OF FACT

1.  An unappealed December 1993 rating decision found new and 
material evidence had not been received to reopen a claim for 
service connection for a low back disability, including disc 
disease.

2.  Evidence received since the December 1993 rating decision 
is so significant that it must be reviewed in order to fairly 
decide the merits of a claim seeking service connection for 
low back disc disease.

3.  Degenerative disc disease of the lumbar spine was not 
shown in service or within a year of discharge from service, 
and the objective medical evidence fails to establish a nexus 
or link between lumbar spine degenerative disc disease and 
the veteran's active service.

4.  Competent medical evidence of record has not linked a 
left leg disability to service-connected disability or to 
service.

5.  Competent medical evidence of record has not linked a 
right leg disability to service-connected disability or to 
service.

6.  The service-connected lumbar strain is manifested by 
complaints of pain; objectively, the evidence shows flexion 
to no less than 75 degrees, including with consideration of 
additional functional impairment due to pain.

7.  The veteran's service-connected disabilities are 
recurrent lumbar strain, rated as 40 percent disabling; 
bilateral hearing loss, rated as 20 percent disabling; a 
right thumb disability, rated as 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and residuals of 
Bell's palsy, rated as noncompensable; the combined 
disability rating is 60 percent.

8.  A VA examiner has essentially indicated that the 
veteran's service-connected disabilities do not preclude all 
forms of substantially gainful employment consistent with the 
veteran's educational background and occupational experience.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and a claim 
seeking service connection for low back degenerative disc 
disease is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2005).; 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

2.  Lumbar spine degenerative disc disease disc disease was 
not incurred in or aggravated by active service, and may not 
be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

3.  A left leg disability was not incurred in or aggravated 
by active service, nor proximately due to, or aggravated by, 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2006).

4.  A right leg disability was not incurred in or aggravated 
by active service, nor proximately due to, or aggravated by, 
any service-connected disability.  38 U.S.C.A. §§  1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (a) (2006).

5.  The criteria for entitlement to an initial evaluation in 
excess of 40 percent for recurrent lumbar strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5292 (as in 
effect prior to September 26, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (as in effect from September 26, 2003).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 
3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2004, December 2004, May 
2005, November 2005, May 2006, and August 2006, the veteran 
was informed of the evidence and information necessary to 
substantiate his claims, the information required of him to 
enable VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
he should submit if he did not desire VA to obtain such 
evidence on his behalf.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to his claims.

All the claims on appeal have been readjudicated after he 
received all critical notice, and he has had an opportunity 
to respond (see November 2006 supplemental statements of the 
case).  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices.  Pelegrini.

As the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for disc disease of the lumbar spine is granted 
below, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) is rendered moot.  In March 
2006 the veteran received notice regarding rating of 
disabilities and effective dates of awards.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

Legal criteria

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence for certain chronic diseases, such as organic 
diseases of the nervous system, will be presumed if they 
become manifest to a compensable degree within the year after 
service.  38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

I.  Lumbar spine disc disease

A December 1993 RO decision found new and material evidence 
had not been received to reopen a claim of entitlement to 
service connection for a low back disability (which included 
disc disease).  No appeal was taken from that determination, 
and it is final.  38 U.S.C.A. § 7105.

A claim which was previously finally denied may be reopened 
if new and material evidence is presented or secured.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material 
evidence means evidence not previously submitted to VA 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant of prior evidence and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  Evidence is 
new and material if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, regardless of whether it changes the 
original outcome.  Hodge, 155 F. 3d at 1363.  A revised 
definition of new and material evidence applies only to 
claims filed on or after August 29, 2001.  38 C.F.R. § 
3.156(a).  As the veteran filed this claim to reopen prior to 
this date (in November 2000), the earlier version of the law 
applies.

Evidence received since December 1993 includes a letter dated 
in October 2006 from the veteran's private physician (J.J.S., 
MD).  In the October 2006 letter, the veteran's private 
physician essentially indicated that the veteran's low back 
problems were related to service.  The October 2006 letter 
clearly contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  In short, the Board concurs with the RO and 
finds that the evidence submitted since December 1993 is so 
significant that it must be reviewed in order to fairly 
decide the merits of the veteran's claim; that the evidence 
is new and material; and that the claim must be reopened.  
The Board will now turn to de novo review.

The veteran asserts that his low back degenerative disc 
disease is related to back complaints made during service.  
The Board notes that a July 2001 RO decision awarded the 
veteran service connection for recurrent lumbar strain.

Service medical records reveal that the veteran made 
complaints of low back pain from February 1964 to February 
1965.  The veteran's spine was clinically evaluated as normal 
on the August 1966 service separation examination.

A private medical record dated in November 1968 reveals that 
the veteran had injured his back while scooping grain.  Right 
paravertebral muscle spasms were noted, and straight leg 
raising was negative.  The impression was low back strain.

A private medical record (received in July 1976) reveals that 
the veteran was seen for low back pain in July 1973.  The 
veteran had restricted lower back motion in all directions 
with paralumbar muscle spasms.  The impression was acute low 
back pain-probable L-S disc, right.

Private medical and VA medical records dated in 1975 and 1976 
reveal that the veteran injured his back in February 1975 and 
underwent a diskectomy in March 1975, followed by a second 
lumbar laminectomy in September 1975.  In April 1976, a 
repeat lumbar laminectomy was performed.

In a letter dated in August 1979, the veteran's private 
physician (E.W.B., M.D.) indicated that he believed that the 
veteran's back problems likely started in the military.

Both private and VA records dated subsequent to August 1979 
continued to show ongoing treatment for back problems.

One of the veteran's private physicians (E.W.B., M.D.) has 
indicated (in letters dated in August 1979 and March 2000) 
that the veteran's back problems had their likely onset in 
service.  An April 2001 VA examiner has stated that it was 
not likely that the veteran's herniated disc and sciatica 
were related to service.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36,40 (1994).  Further, the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177 (180) (1995).

With these considerations in mind, the Board finds that the 
private physician's (E.W.B) opinion has less probative value 
than the April 2001 VA examiner's opinion.  The Board notes 
that the April 2001 VA examiner provided a review of the 
veteran's service medical records, and noted that they were 
absent for any mention of radiating pain or radicular 
symptoms.  Further, the April 2001 VA examiner also reviewed 
the earliest post-service evidence of record, a November 1968 
private record that noted muscular strain of the lumbar 
muscles.

The Board observes that it appears, when reading the private 
physician's (E.W.B.) letters (dated in August 1979 and March 
2000) that a review of the veteran's service medical records 
had not been undertaken, and, as well, there is no mention of 
the November 1968 private record in E.W.B.'s letters.  In 
short, the April 2001 VA opinion was based not only upon a 
contemporaneous examination of the veteran, but upon a review 
of prior clinical records, and essentially reflected a use of 
the clinical data (for example, no radicular symptoms during 
service) to support the opinion.

The Board acknowledges that a January 1985 letter (by R.A.H., 
MD) and the previously mentioned October 2006 letter (by 
E.W.B., MD) indicated that the veteran's back problems had 
their onset during service.  The Board notes, however, that 
the opinions make no distinction between lumbar strain and 
lumbar disc disease, and are essentially cursory statements 
that have little probative value on the ultimate questions 
involved in this appeal.

In short, the most comprehensive opinion of record is the one 
given by the April 2001 VA examiner.  The Board here notes in 
passing that the April 2001 VA examiner has also indicated 
that the veteran's lumbar strain was related to service.  In 
fact, the April 2001 VA examiner's opinion was the basis for 
the grant of service connection for lumbar strain.  In the 
Board's view, this further lends credibility to the April 
2001 examiner's opinion in this case.

Based on the foregoing, service connection for degenerative 
disc disease of the lumbar spine is denied.

II.  Left and right leg condition

Service medical records reveal no complaints or findings 
related to a leg condition.  A January 2005 VA examiner noted 
that the veteran had decreased sensation in the lower 
extremities, and a September 2005 private medical record 
noted lower extremity numbness and dysesthesia secondary to 
radiculopathy and arachnoiditis.  The record does not contain 
any competent clinical evidence of record which relates 
current disability of the right or left leg to service.  

The veteran asserts that he has a bilateral leg condition 
related to his back disability.  In this regard, the Board 
notes that, in June 2005, a VA examiner stated as follows:

I have reviewed the veteran's c-file, all 
six volumes.

The veteran, at this time, is service 
connected for a strain of his low back.  
He has other low back conditions that are 
not service connected.  In my medical 
opinion, it is less than likely that his 
right and left leg problems are caused by 
or aggravated by his service-connected 
back - that of a strain.  An abnormal 
gait would not be a result of a back 
strain.  His current condition is more 
likely related to other problems.  He 
does have a history of three surgeries to 
his back; however, those are not service 
connected.  Only the lumbar strain is 
service connected.  The injury to his 
hand as well as the history of Bells 
Palsy would not affect his gait.

The veteran claims he has developed lower extremity 
disability related to or secondary to service-connected 
disability.  He has not argued, and the evidence does not 
show, onset during active service or within a year 
thereafter.  No competent clinical evidence relates a right 
or left leg disability to service.  In June 2005, a VA 
examiner considered the veteran's assertions and essentially 
opined that lower extremity disability was not likely 
secondary to the veteran's service-connected low back 
disability.  There is no contrary opinion of record, in that 
no health professional has linked the veteran's lower 
extremity disability to recurrent lumbar strain, or any other 
service-connected disability.  As the preponderance of the 
evidence is against the claim, service connection for lower 
extremity disability is denied.

Conclusion to service connection claims

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements in this regard have been 
reviewed, the veteran, as a layperson, is not competent to 
offer evidence which requires medical knowledge, such as the 
question of whether a chronic disability is currently present 
or a determination of etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)., 2 Vet. App. 492 (1992).



III.  Low Back Rating

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial ratings assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Analysis

By rating action dated in July 2001, the RO granted service 
connection for recurrent lumbar strain, and assigned an 
initial 40 percent evaluation, effective from November 30, 
2000.  The veteran is claiming entitlement to an initial 
rating in excess of 40 percent for lumbosacral strain.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice 
during the pendency of this appeal.  The first amendment, 
affecting Diagnostic Code 5293, was effective September 23, 
2002.  The next amendment affected general diseases of the 
spine and became effective September 26, 2003.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

In the present case, analysis under the Diagnostic Code for 
intervertebral disc syndrome is not appropriate.  The veteran 
is not service-connected for such disability, and, the VA 
examiner in April 2001 stated that it was more likely than 
not that the degenerative disc disease was not related to the 
service-connected lumbar strain.  Because this opinion was 
offered following a review of the claims file and following 
an objective examination of the veteran, it is found to be 
highly probative.

Prior to September 26, 2003, lumbosacral strain is evaluated 
under Diagnostic Code 5295.  A 40 percent rating is assigned 
for severe lumbosacral strain.  This rating is the highest 
rating available under Diagnostic Code 5295.  As for other 
Diagnostic Codes, there is no basis for a rating in excess of 
40 percent.  Indeed, as there is no showing of vertebral 
fracture, Diagnostic Code 5285 is not relevant.  As the 
evidence fails to demonstrate ankylosis, or symptomatology 
comparable therewith, Diagnostic Codes 5286 and 5289 are 
inapplicable.  Finally, as previously discussed, Diagnostic 
Code 5293, for intervertebral disc syndrome, is not for 
consideration because competent evidence of record clearly 
finds the veteran's degenerative disc disease to be unrelated 
to the service-connected lumbosacral strain.

The Board will now consider whether the schedular criteria in 
effect from September 26, 2003, affords the veteran a rating 
in excess of 40 percent for his lumbosacral strain.

As previously noted, the diagnostic criteria pertinent to 
spinal disabilities in general were revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Code 5237 (2005).  Under these relevant 
criteria, lumbosacral strain warrants a 40 percent evaluation 
for forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 for lumbosacral strain.

The evidence of record fails to reveal any ankylosis of the 
lumbar spine.  Moreover, the competent evidence during the 
period in question does not reveal a disability picture 
comparable to the next-higher 50 percent rating under the 
general rating formula for diseases and injuries of the 
spine.  Indeed, the January 2005 VA examination revealed 
lumbar spine flexion to 75 degrees and extension to 15 
degrees.  The Board determines that such findings are 
appropriately reflected in a 40 percent evaluation for 
lumbosacral strain.  In so deciding, the Board acknowledges 
the veteran's complaints of pain, but also notes the January 
2005 VA examiner's comments that the veteran had little 
objective evidence of pain, incoordination, or fatigability 
upon repetitive lumbar spine motion.  Thus, even considering 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40 
and 4.45, his disability picture is not more nearly 
approximated by the next-higher 50 percent evaluation under 
the general rating formula.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated 
separately under an appropriate Diagnostic Code.  As noted, 
service connection is not in effect for lumbar spine disc 
disease, and no neurological manifestations have been 
associated with service-connected lumbar strain.  In short, 
no separate ratings are warranted.

As the preponderance of the evidence is against an initial 
rating of 40 percent for the disability on appeal, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's service-connected lumbar spine 
disability has required frequent hospitalization, or that 
manifestations of the disability exceed those contemplated by 
the schedular criteria.  The record does not suggest that 
this disability, by itself, has resulted in marked 
interference with employment.  Therefore, assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).

IV.  TDIU

In November 2004 the veteran submitted a claim for TDIU.  On 
his claim he indicated that he had last worked full time in 
1976.  He indicated that he had obtained a GED in 1967.  He 
indicated that the "service-connected disability" that 
prevented him from securing or following any substantially 
gainful employment was a back condition and legs condition.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disability.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.

The veteran's service-connected disabilities are recurrent 
lumbar strain, rated as 40 percent disabling; bilateral 
hearing loss, rated as 20 percent disabling; a right thumb 
disability, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; and residuals of Bell's palsy, rated as 
noncompensable; the combined disability rating is 60 percent.

As the veteran does not have a single service-connected 
disability ratable at 60 percent or more, or at least one 
disability ratable at 40 percent or more, to bring the 
combined rating to 70 percent or more (the veteran's combined 
disability rating is 60 percent), he does not satisfy the 
percentage rating standards for individual unemployability 
benefits.  However, consideration to such benefits on an 
extraschedular basis may be given.

In such an instance, the question then becomes whether the 
veteran's service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board finds that the evidence of record does not support 
the veteran's claim that his service-connected disabilities, 
standing alone, prevent him from working.  The Board 
acknowledges that the veteran suffers from serious non-
service-connected disabilities, including heart problems, 
psychiatric problems, and alcoholism.  Further, the Board 
once again notes that the veteran's service-connected back 
disability is limited to only lumbar strain.  Significantly, 
a January 2005 VA examiner noted, following an examination of 
the veteran and a review of the claims file, as follows:

It is my opinion that [the veteran] is 
unable to do any physical employment 
(such as lifting, bending, etc); however, 
sedentary employment would is not 
excluded, and is reasonable.

The Board notes that the veteran has a 10th grade education 
and received a GED in 1967 shortly following service.  
Although, the file appears to indicate that the veteran's 
work history involved primarily welding and farming, the file 
contains no evidence that the veteran would be unable to 
secure and maintain substantially gainful sedentary 
employment.  In short, a competent medical professional has 
opined that the veteran is not unemployable due solely to his 
service-connected disabilities.  The preponderance of the 
evidence is against the claim, and entitlement to TDIU is not 
warranted.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is reopened.

Service connection for degenerative disc disease of the 
lumbar spine is denied.

Service connection for left leg disability secondary to 
service-connected back disability is denied.

Service connection for right leg disability secondary to 
service-connected back disability is denied.

An initial rating in excess of 40 percent for recurrent 
lumbar strain is denied.

Entitlement to TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


